Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The after final amendment filed April 8, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Fortney on May 6, 2022.

The application has been amended as follows: 

In the specification, page 4, paragraph starting from line 7, as amended by the after final amendment filed on April 8, 2022:
	First, the invention provides a large-large spherical salt with a particle size of 400-950 μm and a sphericity of 0.5-1.0.  The large-particle spherical salt is obtained by evaporating a saturated solution of sodium chloride, and adding gum Arabic into the saturated solution of sodium chloride, e.g. an amount of 0.5-5% of the sodium chloride mass of gum Arabic is added into the saturated solution of sodium chloride.  The large spherical sodium chloride may have a particle size of 600-925 μm and a sphericity of 0.52-0.95, a particle size of 684-922 μm and a sphericity of 0.685-0.904 or a particle size of 739.388-921.593 μm and a sphericity of 0.721-0.904. 

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a process for producing sodium chloride crystals by adding gum Arabic to a saturated solution of sodium chloride then heating to a temperature of 55-75oC with a stirring rate of 300-400 rpm and evaporating the saturated solution for a time of 4-12 hours, wherein the sodium chloride crystals have a particle size of 400-950 μm and a sphericity of 0.5-1.0 after filtering and drying.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 7, 2022